
	
		III
		111th CONGRESS
		2d Session
		S. RES. 204
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2009
			Mr. Vitter (for himself
			 and Mr. Sessions) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			April 14, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating March 31, 2010, as
		  National Congenital Diaphragmatic Hernia Awareness
		  Day.
	
	
		Whereas the congenital diaphragmatic hernia birth defect
			 is one of the most prevalent, life-threatening birth defects in the United
			 States;
		Whereas the congenital diaphragmatic hernia birth defect
			 is a severe, often deadly birth defect that has a devastating impact, in both
			 human and economic terms, affecting equally people of all races, sexes,
			 nationalities, geographic locations, and income levels;
		Whereas the congenital diaphragmatic hernia birth defect
			 occurs in 1 in every 2,000 live births in the United States and accounts for 8
			 percent of all major congenital anomalies;
		Whereas, in 2004, there were approximately 4,115,590 live
			 births in the United States, and in approximately 1,800 of those live births,
			 the congenital diaphragmatic hernia birth defect occurred, causing countless
			 additional friends, loved ones, spouses, and caregivers to shoulder the
			 physical, emotional, and financial burdens the congenital diaphragmatic hernia
			 birth defect causes;
		Whereas there is no genetic indicator or any other
			 indicator available to predict the occurrence of the congenital diaphragmatic
			 hernia birth defect, other than through the performance of an ultrasound during
			 pregnancy;
		Whereas there is no consistent treatment or cure for the
			 congenital diaphragmatic hernia birth defect;
		Whereas the congenital diaphragmatic hernia birth defect
			 is a leading cause of neonatal death in the United States;
		Whereas 50 percent of the patients who do survive the
			 congenital diaphragmatic hernia birth defect have residual health issues,
			 resulting in a severe strain on pediatric medical resources and on the delivery
			 of health care services in the United States;
		Whereas proactive diagnosis and the appropriate management
			 and care of fetuses afflicted with the congenital diaphragmatic hernia birth
			 defect minimize the incidence of emergency situations resulting from the birth
			 defect and dramatically improve survival rates among people with the birth
			 defect;
		Whereas neonatal medical care is one of the most expensive
			 types of medical care provided in the United States and patients with the
			 congenital diaphragmatic hernia birth defect stay in intensive care for
			 approximately 60 to 90 days, costing millions of dollars, utilizing blood from
			 local blood banks, and requiring the most technically advanced medical
			 care;
		Whereas the congenital diaphragmatic hernia birth defect
			 is a birth defect that causes damage to the lungs and the cardiovascular
			 system;
		Whereas patients with the congenital diaphragmatic hernia
			 birth defect may have long-term health issues such as respiratory
			 insufficiency, gastroesophageal reflux, poor growth, neurodevelopmental delay,
			 behavior problems, hearing loss, hernia recurrence, and orthopedic
			 deformities;
		Whereas the severity of the symptoms and outcomes of the
			 congenital diaphragmatic hernia birth defect and the limited public awareness
			 of the birth defect cause many patients to receive substandard care, to forego
			 regular visits to physicians, and not to receive good health or therapeutic
			 management that would help avoid serious complications in the future,
			 compromising the quality of life of those patients;
		Whereas people suffering from chronic, life-threatening
			 diseases and birth defects, similar to the congenital diaphragmatic hernia
			 birth defect, and family members of those people are predisposed to depression
			 and the resulting consequences of depression because of anxiety over the
			 possible pain, suffering, and premature death that people with such diseases
			 and birth defects may face;
		Whereas the Senate and taxpayers of the United States want
			 treatments and cures for disease and hope to see results from investments in
			 research conducted by the National Institutes of Health and from initiatives
			 such as the National Institutes of Health Roadmap to the Future;
		Whereas the congenital diaphragmatic hernia birth defect
			 is an example of how collaboration, technological innovation, scientific
			 momentum, and public-private partnerships can generate therapeutic
			 interventions that directly benefit the people and families suffering from the
			 congenital diaphragmatic hernia birth defect;
		Whereas collaboration, technological innovation,
			 scientific momentum, and public-private partnerships can save billions of
			 Federal dollars under Medicare, Medicaid, and other programs for therapies, and
			 early intervention will increase survival rates among people suffering from the
			 congenital diaphragmatic hernia birth defect;
		Whereas improvements in diagnostic technology, the
			 expansion of scientific knowledge, and better management of care for patients
			 with the congenital diaphragmatic hernia birth defect already have increased
			 survival rates in some cases;
		Whereas there is still a need for more research and
			 increased awareness of the congenital diaphragmatic hernia birth defect and for
			 an increase in funding for that research in order to provide a better quality
			 of life to survivors of the congenital diaphragmatic hernia birth defect, and
			 more optimism for the families and health care professionals who work with
			 children with the birth defect;
		Whereas there are thousands of volunteers nationwide
			 dedicated to expanding research, fostering public awareness and understanding,
			 educating patients and their families about the congenital diaphragmatic hernia
			 birth defect to improve their treatment and care, providing appropriate moral
			 support, and encouraging people to become organ donors; and
		Whereas volunteers engage in an annual national awareness
			 event held on March 31, making that day an appropriate time to recognize
			 National Congenital Diaphragmatic Hernia Awareness Day: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates March
			 31, 2010, as National Congenital Diaphragmatic Hernia Awareness
			 Day;
			(2)supports the
			 goals and ideals of a national day to raise public awareness and understanding
			 of the congenital diaphragmatic hernia birth defect;
			(3)recognizes the
			 need for additional research into a cure for the congenital diaphragmatic
			 hernia birth defect; and
			(4)encourages the
			 people of the United States and interested groups to support National
			 Congenital Diaphragmatic Hernia Awareness Day through appropriate ceremonies
			 and activities, to promote public awareness of the congenital diaphragmatic
			 hernia birth defect, and to foster understanding of the impact of the disease
			 on patients and their families.
			
